Citation Nr: 0013666	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-16 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a disability characterized as headaches with neck pain.  

2.  Entitlement to an evaluation greater than 20 percent for 
a disability characterized as a herniated disc, lumbar spine.

3.  Entitlement to service connection for joint pain, muscle 
soreness, aches, weakness, sleep disturbance, and fatigue, 
due to undiagnosed illness.  

4.  Entitlement to service connection for a skin rash, due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  
He had service in the Southwest Asia Theater of Operations 
from September 1990 to April 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1997 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.

The issue of entitlement to service connection for a skin 
rash is addressed in the remand section of the opinion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased evaluations of his headache disorder and his low 
back disorder.

2.  Migraine headaches average one every two months or less.

3.  The veteran's low back disability is manifested primarily 
by subjective complaints of pain.

4.  Joint pain, muscle soreness, aches, and weakness, not 
shown to be attributable to diagnoses of a headache or low 
back disorder, if extant, are manifested by subjective 
complaints, with no objective findings of a chronic 
disability to a degree of 10 percent or more.  

5.  Sleep disturbances and fatigue symptomatology, not 
attributable to acquired psychiatric disorders, if extant, 
are manifested by subjective complaints, with no objective 
findings of a chronic disability manifested to a degree of 10 
percent.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a disability characterized as headache with neck pain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ Part 4, Diagnostic Code 8100 (1999).

2.  The criteria for an evaluation greater than 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Codes 5292, 5293, 5295 (1999).

3.  Joint pain, muscle soreness, aches, and weakness, due to 
an undiagnosed illness, were not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110, 1117 (West 1991); 
38 C.F.R. § 3.317 (1999).

4.  A claim for service connection for sleep disturbance or 
fatigue, due to undiagnosed illnesses, is not well grounded.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 10 percent for 
a disability characterized as headaches with neck pain.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied in this case.

The RO established service connection for a disorder 
characterized as headaches with neck pain in a September 1992 
rating decision (RD), noting that the veteran's separation 
examination included a medical history of headaches.  The RO 
also evaluated the veteran's disorder as 10 percent disabling 
under Diagnostic Code 8100.  

The veteran testified at his personal hearing that he 
manifested migraine headaches two to three times per week, 
and in essence, believed that an increased evaluation was 
warranted.  

The severity of a migraine headache disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1999) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C.A. § 1155 (West 1991), and utilize 
separate diagnostic codes to identify the various 
disabilities.  
38 C.F.R. Part 4 (1999).  Diagnostic Code 8100 contemplates 
ratings for migraine headaches, and provides that a 10 
percent rating will be assigned for migraine headaches 
productive of characteristic prostrating attacks occurring on 
average at least one in two months over the last several 
months.  A 30 percent evaluation is assigned where 
characteristic prostrating attacks occur on average once a 
month over the last several months.  A 50 percent evaluation 
is assigned where there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The veteran was examined in conjunction with a Persian Gulf 
Registry, dated December 1993.  The report from that 
examination reveals that he complained of having migraine 
headaches for which he takes Motrin and Flexeril, plus a new 
pill that is supposed to prevent headaches.  Under the 
impression section of the report, the examiner noted that the 
veteran had "more symptoms than physical 
findings... ."  

A February 1994 VA treatment record lists an impression of 
migraine headaches.  

A VA treatment record, dated August 1994, lists an impression 
of headaches not responsive to medication.  

A VA neurological examination is dated October 1994, and 
reveals that the veteran reported that his headaches occurred 
once or twice per day and were usually 15 minutes in 
duration.  There were steady pains that were present in both 
temporal regions and were unaccompanied by any other 
neurologic or systemic symptoms.  They reportedly could occur 
at any time of the day and the veteran could awaken with 
them.  He reportedly used to take analgesics for them but was 
told to discontinue them, because it was felt that they were 
actually causing rebound headaches.  The impression was that 
the veteran's neurological examination was "unremarkable in 
this man with headaches.  These are atypical headaches of 
brief duration.  They could fall into the category of muscle 
contraction type headaches, or vascular headaches, or both."  

A VA medical record dated November 1994 shows that the 
veteran was assessed with a migraine headache. 

A VA examination report, dated August 1997, reveals that the 
veteran reported having headaches "on the average of twice a 
week, sometimes 3x a week, and sometimes only once a week."  
They reportedly came on at any time of the day, and were 
frontal, generalized or occipital in nature.  He also 
reported that he usually had a severe pain that may last from 
15 minutes to several hours.  The impression was "vascular 
headaches as before".  

A March 4, 1998 record shows that the veteran complained of 
chronic headaches, and that he was assessed with a headache 
problem.  A March 8, 1998 medical record shows that he was 
assessed with a recurrent migraine headache.  

A June 1998 record shows that the veteran was assessed with a 
migraine headache, after presenting with pain in the back of 
the head with visual disturbance and nausea.  

A July 1998 record shows that the veteran complained of a 
migraine headache with eye swelling, and that he was assessed 
with bacterial conjunctivitis.  

An August 1998 record reflects that he complained of mild 
migraine headaches.  

A January 1999 treatment record notes that the veteran 
complained of recurrent headaches with photophobia and 
nausea.  The listed diagnostic impression was a migraine 
headache.  

The medical evidence does not show characteristic prostrating 
attacks occurring on average once a month over the last 
several months, so that a 30 percent evaluation could be 
assigned.  In addition, it also does not show that there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, so that a 
rating greater than 30 percent could be assigned.  

Although the veteran has repeatedly complained of migraine 
headaches, the medical evidence shows only that he was 
assessed with a migraine headache no more once month.  Since 
his Persian Gulf Registry in December 1983, he was next 
assessed with a migraine in February 1994, with a headache in 
August 1994, with either muscular or vascular headaches, or 
both, in a October 1994 record, and with a migraine again in 
November 1994.  

The medical evidence does not again show the presence of 
migraine headaches until March 1998, when he was seen twice 
with complaints of migraine headaches.  He was then seen in 
June 1998 with visual disturbance and nausea.  Although he 
complained of a migraine headache in July 1998, that record 
shows only that he was assessed with bacterial 
conjunctivitis.  In August 1998, he was assessed with a mild 
migraine.  He was next treated for a migraine headache in 
January 1999.  

Thus, the evidence simply does not show that the veteran's 
migraine headache disability warrants an evaluation greater 
than 10 percent.  Put another way, the medical evidence shows 
that the veteran manifested migraine headaches four times per 
year in 1994 and 1998, or on average, once every three months 
for those years.  

In addition, we must point out that the evidence does not 
demonstrate that the veteran's headache disability is 
productive of characteristic prostrating attacks.  In fact, 
he was recently assessed with a "mild migraine" in August 
1998.  In addition, the October 1994 VAME shows that he was 
assessed with either muscular or vascular headaches, or both, 
and that the August 1994 record assesses him only with 
headaches.  We also note that the Schedule defines a 
prostrating attack as one that requires bedrest and treatment 
by a physician.  

In conclusion, the medical evidence simply does not show that 
an evaluation greater than 10 percent is warranted.  Thus, as 
the preponderance of the evidence is against the veteran's 
claim, it must be denied.  


II.  Entitlement to an evaluation greater than 20 percent for 
a disability characterized as a herniated disc, lumbar spine.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied in this case.

Service connection for residuals of a herniated disc was 
established in a September 1992 RD, after the RO noted that 
the veteran was diagnosed with this condition in service.  A 
20 percent evaluation was assigned.  

The veteran contended at his personal hearing that, in 
essence, an increased evaluation for his back disability was 
warranted, because of pain, and an inability to lift.  

The severity of the veteran's low back disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C.A. § 1155 (West 1991), and utilize 
separate diagnostic codes to identify the various 
disabilities.  
38 C.F.R. Part 4 (1999).  

A 10 percent rating for intervertebral disc syndrome 
contemplates a mild disability under diagnostic code 5293.  A 
20 percent rating is warranted for a moderate disability with 
recurring attacks; while a 40 percent rating is assigned for 
a severe disability productive of recurring attacks with 
intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief, is evaluated as 60 percent disabling.

Lumbosacral strain is contemplated by Diagnostic Code 5295.  
Those criteria stipulate that severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osetoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
evaluated as 40 percent disabling.  A lumbosacral strain 
disability productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.

A greater rating for a lumbar spine disability is also 
contemplated by Diagnostic Code 5292, which evaluates 
moderate limitation of the lumbar spine as 20 percent 
disabling, and a disability productive of severe limitation 
of motion as 40 percent disabling.

The report of an October 1994 VA compensation and pension 
examination is of record, and lists an impression of low back 
pain, etiology undetermined.  No neurological defects, and no 
suggestion of radiculopathy was noted.  Private treatment 
records dated October 1996 reveal that radiographic studies 
of the veteran's spine reportedly showed degenerative 
changes.  The veteran was to be started on an exercise 
program.  

The report of an August 1997 VA compensation and pension 
examination reveals that the veteran stood erect without 
pelvic obliquity or scoliosis.  He had the following range of 
active motion:  flexion 20 degrees, extension 20 degrees, 
right and left lateral bending to 20 degrees.  The examiner 
also stated that "It should be noted that when I asked him 
to squat down later in the examination, he flexed much 
farther than 20 degrees, raising the question as to whether I 
had his full cooperation."  He was tender over the spinous 
process from L1-5.  In the sitting position, straight leg 
raising caused no pain.  In the supine position, straight leg 
raising caused low back pain at 30 degrees bilaterally.  The 
examiner further stated that "A positive straight leg 
raising test performed in supine position is invalidated when 
the same test done in the sitting position causes no pain."  
The examiner noted that x-rays of the lumbar spine were dated 
December 1996, and that multiple views of the lumbar spine 
revealed no abnormalities.  The MRI report, also dated 
December 1996, reported showed that the L4-5 disc had changes 
which were consistent with degenerative disc disease.  There 
was slight bulging of the disc with no herniation present.  
Under the impression section, the examiner stated that "I 
can find no objective evidence of organic pathology to 
explain his numerous symptoms."  

A VA medical record dated March 1998 lists an impression of 
DJD [degenerative joint disease] of the L/Spine [lumbar 
spine].  An April 1998 VA medical record shows that the 
veteran complained of pain in his back, and that he was 
assessed with chronic pain syndrome.  A May 1998 record shows 
that the veteran was seen with complaints of low back pain, 
and was assessed with LBP [low back pain].  

A VA medical record dated July 1998 reveals that the veteran 
complained of low back pain, and that the findings of his 
physical examination were unchanged.  The impression was L4-
5, L5-S1, radiculopathy.  The veteran was to be scheduled for 
an MRI.  The report of a July 1998 MRI is also of record, and 
lists impressions of:  
(1) Disc degeneration at L4-5 level.  This is also a bulging 
disc with a very small central protrusion at this level; and 
(2) Slightly bulging disc at L5-S1 level.  A record dated 
August 1998 shows that the veteran was assessed with chronic 
pain secondary to DJD.

A report of electrography and nerve conduction studies, dated 
August 1998, is also of record and shows that the findings 
for both studies were WNL [within normal limits].   

The evidence does not show that an evaluation greater than 20 
percent for a low back disability is warranted.  First, a 
severe intervertebral disc syndrome disability productive of 
recurring attacks with intermittent relief is not shown by 
the evidence of record, so that an evaluation greater than 20 
percent could be assigned under Diagnostic Code 5293.  In 
addition, there are no symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with or without 
little intermittent relief, that would warrant an evaluation 
for severe or pronounced intervertebral disc syndrome. 

We find that the report of his August 1997 VA examination is 
of significant probative value in this regard.  The examiner 
noted that in the sitting position, the straight leg raising 
test caused no pain.  In the supine position, straight leg 
raising caused low back pain at 30 degrees bilaterally.  The 
examiner stated that "A positive straight leg raising test 
performed in supine position is invalidated when the same 
test done in the sitting position causes no pain."  

Additionally, the evidence does not show that a rating 
greater than 20 percent for a lumbar spine disability is 
warranted under Diagnostic Code 5292, which evaluates a 
disability productive of severe limitation of motion as 40 
percent disabling.  In fact, although the veteran's range of 
motion was initially reported, in the 1997 VAME, as: flexion, 
20 degrees; extension, 20 degrees; right and left lateral 
bending to 20 degrees, the examiner also stated that "It 
should be noted that when I asked him to squat down later in 
the examination, he flexed much farther than 20 degrees, 
raising the question as to whether I had his full 
cooperation."

Lastly, we also note that the evidence does not show a 
lumbosacral strain disability productive of muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position, so that even a 20 percent 
evaluation could be assigned under Diagnostic Codes 5294 or 
5295.  Likewise, the evidence does not  show the listing of 
the whole spine to opposite side, a positive Goldthwaite's 
sign, or marked limitation of forward bending in standing 
position, or loss of lateral motion with osetoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, so that 
an evaluation greater than 20 percent could be assigned.  The 
examiner of the veteran's 1997 VA examination stated, under 
the impression section, that "I can find no objective 
evidence of organic pathology to explain his numerous 
symptoms."

In fact, the evidence shows only that he was tender over the 
spinous process from L1-5, at the August 1997 VAME.  The 
examiner conducted a thorough examination, and interpreted 
various tests and studies.  

Subsequent treatment records, dated March 1998, April 1998 
and May 1998, assess the veteran with DJD of the L/Spine, 
chronic pain syndrome, and LBP, respectively.  Although the 
impression of a July 1998 treatment record shows L4-5, L5-S1 
radiculopathy, subsequent reports, dated August 1998, shows 
that the veteran was assessed with chronic pain secondary to 
DJD, and that the report of his MRI, dated July 1998, lists 
impressions of:  (1) Disc degeneration at L4-5 level.  This 
is also a bulging disc with a very small central protrusion 
at this level; and (2) Slightly bulging disc at L5-S1 level.  
Finally, we must also point out that both the report of 
electrography and nerve conduction studies, dated August 
1998, shows that the findings for both studies were within 
normal limits.   

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).  However, we must point out in this regard, 
that the examiner of the 1997 VA compensation and pension 
examination specifically stated, after an examination and 
review of studies, that "I can find no objective evidence of 
organic pathology to explain his numerous symptoms", and 
that the veteran has maintained that his disability is 
productive of consistently greater symptomatology, versus 
periods of "flare-ups", thus, we find that no further 
action on this question is necessary.  

In conclusion, the preponderance of the evidence is against 
the veteran's contentions that an evaluation greater than 20 
percent is warranted for his low back disorder, and his claim 
must therefore be denied.

Review of the record does not reveal that the RO expressly 
considered referral of these issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.


III.  Entitlement to service connection for joint pain, 
muscle soreness, aches, weakness, sleep disturbance, and 
fatigue, due to undiagnosed illness.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Service connection may be 
established for a current disability in several ways, 
including on a "direct" basis.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

The veteran contended at his personal hearing, essentially, 
that he has joint pain, muscle soreness, aches, weakness, 
sleep disturbance, and fatigue, due to undiagnosed illness.  
He specifically alleges that these disorders are attributable 
to his service in the Southwest Asia theater of operations 
during the Persian Gulf War; that is, he alleges that these 
disorders are symptomatic of undiagnosed illnesses.  

The medical evidence shows the presence of subjective 
complaints of joint pain, muscle soreness, aches, weakness, 
and fatigue.  The report of his Persian Gulf Registry 
examination, dated December 1993, reveals that the veteran 
complained of muscle aches in his back, legs, arms, and 
abdomen, and that he frequently awoke at night.  The 
impression was that of a thin man who had more symptoms that 
physical findings, though he did have a pruritic skin rash 
and some evidence of anxiety.  

First, we note that the veteran was assessed with chronic 
pain syndrome in an April 1998 record.  Second, we note that 
he had been alternatively diagnosed with chronic pain, in a 
May 1994 note, major depression vs. dysthymia, in a August 
1994 clinical note, and general anxiety disorder and 
dysthymia, in a March 1995 record.  

The report of an August 1997 VA examination shows that the 
veteran was diagnosed with a subjective history of fatigue 
secondary to his poor sleeping habits; history of fever, 
resolved; history of sweating associated with nightmares and 
dreams (none in the past four months).  The report of the 
psychiatric examination of the same date reveals that the 
veteran was assessed with a history consistent with 
generalized anxiety disorder and dysthymic disorder.  The 
report of an April 1998 VA examination shows a diagnosis of 
major depressive disorder, single episode, severe, without 
psychotic features, generalized anxiety disorder, alcohol 
abuse, pain disorder associated with both psychological and a 
general medical condition.  A GAF score of 60 was assigned.  

The veteran has also submitted several uncertified lay 
statements on his behalf, offered to show, in essence, that 
he lost weight, has a quick temper, and had skin irritation, 
back trouble, missed school and work on several occasions, 
and had a difficulty with memory.  

The medical records, however, show that the veteran has been 
diagnosed with chronic pain syndrome and a variety of 
ailments.  Specifically, the veteran's complaints of pain in 
his back have been attributed to his low back disorder, which 
carries a diagnosis.  Additionally, his complaints of 
insomnia were attributed to various psychiatric diagnoses in 
the August 1997 VAME and the April 1998 VAME.  Since the 
veteran has been diagnosed with chronic pain syndrome, a low 
back disorder, and a headache disorder, it therefore follows 
that the presence of an undiagnosed illness, relevant to 
those disorders, is not shown.  It must be emphasized that 
the provisions of 38 C.F.R. § 3.317 (1998), whereby service 
connection for undiagnosed illnesses due to Persian Gulf War 
service is authorized, stipulates that the disabilities for 
which such benefits are sought are limited to those that have 
not been attributed to any known clinical diagnosis by 
history, physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1998).

Additionally, we note that the veteran was diagnosed with 
only a history of fever, resolved.  It also follows that, 
since service connection cannot be granted for a disability 
that is not shown to exist, this claim therefore is not well 
grounded.  Degmetich v. Brown, 104 F.3d 1328 (1997), Caluza, 
supra.

Lastly, we note that the veteran was diagnosed with fatigue 
secondary to his poor sleeping habits, and a history of 
sweating associated with nightmares and dreams (none in the 
past four months).  Additionally, although the veteran 
complained of pain in his legs, arms, and abdomen, these 
disorders, if extant, are not shown by the medical evidence 
of record to be manifested to a degree of 10 percent or more.  
We must point out that the chronic disability must have 
become manifested either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001, and must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1999).  In the instant case, the evidence does 
not show that this symptomatology was productive of a chronic 
disability to a degree of 10 percent or more.  

In brief, as the veteran has not submitted well grounded 
claims, they must be denied.



ORDER

A claim for an evaluation greater than 10 percent for a 
migraine headache disability is denied.  

A claim for an evaluation greater than 20 percent for a low 
back disability is denied. 

A claim for service connection for joint pain, muscle 
soreness, aches, weakness, sleep disturbance, and fatigue, 
due to undiagnosed illnesses, is not well grounded, and is 
accordingly denied.



REMAND

Our review of the claims folder reveals that the veteran, on 
his VA Form 9 dated October 1998, perfected his appeal with 
regard to the issues of an evaluation greater than 10 percent 
for a disability characterized as headaches with neck pain, 
an evaluation greater than 20 percent for a disability 
characterized as a herniated disc, lumbar spine, and for 
service connection for joint pain, muscle soreness, aches, 
weakness, sleep disturbance, and fatigue, due to undiagnosed 
illness.  However, it appears that he did not list the issue 
of a skin rash on that form.  Thus, we must Remand this issue 
to determine whether it is in appellate status.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine if there is 
exists evidence constituting a 
Substantive Appeal with respect to the 
issue of a skin rash.  The RO should 
associate any such evidence with the 
veteran's claims folder. 

2.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a statement of the case and be 
given a reasonable period of time within 
which to respond thereto.  Thereafter, 
the claim is to be returned to the Board, 
following applicable appellate procedure.


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development on an 
expeditious manner.  No inference either as to the RO's 
actions to date or the ultimate outcome warranted should be 
drawn.

The veteran need take no action until he is so informed.  He 
does, however, have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


